Order, entered on April 26, 1965, granting motion to dismiss complaint on the ground of forum non conveniens, unanimously reversed, on the law and on the facts, with $30 costs and disbursements to appellants, and the motion denied. The accident herein was a three-car collision on Webster Avenue in Bronx County. All of the parties involved are residents of New Jersey. Where the accident occurs here, our courts may not refuse to entertain the action (de la Bouillerie v. de Vienne, 300 N. Y. 60; Ginsburg v. Hearst Pub. Co., 5 A D 2d 200, affd. 5 N Y 2d 894). If this were a matter of discretion, we believe that the proper exercise is to provide for the trial in the jurisdiction in which the accident took place whenever this is feasible. Concur — Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ.